Exhibit 10.2

 

AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDMENT, dated as of May 18, 2011 (this “Amendment”), is by and between
BankUnited, a federally chartered thrift institution (“NewBank”), and Douglas
Pauls (“Executive”).

 

WHEREAS, NewBank and Executive previously entered into an Amended and Restated
Employment Agreement, dated as of August 18, 2010 (the “Employment Agreement”),
pursuant to which Executive serves as Senior Vice President and Chief Financial
Officer of NewBank; and

 

WHEREAS, NewBank and Executive desire to make certain changes to the Employment
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, NewBank and Executive agree
as follows:

 

1.                                       The second sentence of
Section 7(b)(ii) shall be deleted in its entirety and replaced with the
following:

 

“In addition, upon termination of Executive’s employment hereunder by reason of
either Disability or death, Executive (to the extent applicable and to the
extent Executive participated in such plans immediately prior to such
termination) and Executive’s eligible dependents (to the extent covered under
such plan immediately prior to such termination) shall be entitled to receive
continued coverage under NewBank’s group health plans (or to the extent such
coverage is not permissible under the terms of such plan(s), comparable
coverage), at NewBank’s sole expense, for twenty-four months from Executive’s
date of termination of employment with NewBank as a result of Executive’s
Disability or death (such period, the “Coverage Period”); provided, however,
that if such continued coverage cannot be provided under the applicable
plan(s) for longer than eighteen months, NewBank shall pay Executive (or his
estate, as applicable), on the first business day of each month thereafter, an
amount equal to the premium subsidy NewBank would have otherwise paid on
Executive’s behalf for such coverage during the balance of the twenty-four month
period.”

 

2.                                       Section 7(c)(iii)(B) of the Employment
Agreement shall be deleted in its entirety and replaced with the following:

 

“(B)         a payment of an aggregate amount equal to the product of (x) two
(2) and (y) the sum of Executive’s Base Salary and the Annual Bonus paid or
payable to Executive, if any, for the fiscal year immediately preceding
Executive’s termination of employment, which aggregate amount shall be payable
to Executive in a lump sum within 60 days following Executive’s termination of

 

--------------------------------------------------------------------------------


 

employment; provided that the aggregate amount described in this clause
(B) shall be reduced by the present value of any other cash severance benefits
payable to Executive under any other plans, programs or arrangements of NewBank
or its subsidiaries; and”

 

3.                                       Section 7(c)(iii)(C) of the Employment
Agreement shall be deleted in its entirety and replaced with the following:

 

“(C)         continued coverage under NewBank’s group health plans (or to the
extent such coverage is not permissible under the terms of such plan(s),
comparable coverage) for Executive and Executive’s dependents (to the extent
covered under such plan immediately prior to such termination), at NewBank’s
sole expense, until the earlier of (i) twenty-four months from Executive’s date
of termination of employment with NewBank and (ii) the date Executive is or
becomes eligible for comparable coverage under health plans of another employer
(such period the “Continued Coverage Period”); provided, however, that if such
coverage is longer than eighteen (18) months and such continued coverage cannot
be provided under the applicable plan(s), NewBank shall pay Executive, on the
first business day of each month, an amount equal to the premium subsidy NewBank
would have otherwise paid on Executive’s behalf for such coverage during the
balance of the Continued Coverage Period.  The COBRA health care continuation
coverage period under Section 4980B of the Code, or any replacement or successor
provision of United States tax law, shall run concurrently with the Continued
Coverage Period.”

 

4.                                       The Employment Agreement, except as
expressly modified hereby, shall remain in full force and effect.

 

5.                                       This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflicts of laws provisions thereof.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, NewBank and Executive have caused this Amendment to the
Employment Agreement to be executed and delivered as of the date first written
above, to be effective immediately.

 

 

 

BANKUNITED

 

 

 

 

 

By:

/s/ John A. Kanas

 

 

Name: John A. Kanas

 

 

Title: Chairman, President and CEO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Douglas J. Pauls

 

Douglas J. Pauls

 

--------------------------------------------------------------------------------